Citation Nr: 0515525	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  01-03 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Manchester, New Hampshire


THE ISSUE

Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, for loss of vision due to 
VA medical treatment in 1993.


REPRESENTATION

Appellant represented by:	Charles A. Murphy, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION


The veteran's VA claims file has been lost; the current file 
is a rebuilt one.

The veteran had reported active service from July 1944 to 
July 1946.

This matter initially came to the Board of Veterans Appeals 
(Board) on appeal from December 1998 and July 2000 rating 
actions that denied compensation benefits, pursuant to the 
provisions of 38 U.S.C. (U.S.C.A., for the Board's purposes)  
§ 1151, for loss of vision following VA medical treatment in 
1993.  A Notice of Disagreement was received in February 
2001, and a Statement of the Case (SOC) was issued 
subsequently that month.  A Substantive Appeal was received 
in March 2001.  In May 2002, the veteran and his daughter 
testified at a hearing before a Decision Review Officer at 
the RO; a transcript of the hearing is of record.  A 
Supplemental SOC (SSOC) was issued in October 2002.

In a March 2003 decision, the Board denied compensation 
benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, 
for loss of vision based on VA medical treatment in 1993.

Subsequently, the veteran appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  Granting a September 2003 Joint Motion filed by 
counsel for the VA Secretary and the appellant, the Court, by 
Order of September 2003, vacated the Board's March 2003 
decision and remanded the appeal to the Board for further 
proceedings consistent with the Joint Motion.

In July 2004, the Board remanded this case to the RO for due 
process development.  SSOCs were issued in September 2004 and 
January and March 2005, reflecting the RO's continued denial 
of compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

2.  The weight of the competent and persuasive medical 
evidence establishes that the veteran does not have loss of 
vision as a result of VA medical treatment.


CONCLUSION OF LAW

The criteria for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A.     § 1151, for loss of vision due 
to VA medical treatment in 1993, are not met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the December 1998 and July 2000 rating actions, the 
February 2001 SOC, the March 2001 and March and May 2002 RO 
letters, the October 2002 SSOC, the February 2003 and July 
2004 RO letters, the September 2004 SSOC, the October 2004 RO 
letter, the January and March 2005 SSOCs, and the May 2005 RO 
letter, the veteran and his representative were variously 
notified of the legal criteria governing his claim, the 
evidence that had been considered in connection with his 
appeal, and the basis for the denial of his claim.  After 
each, they were afforded an opportunity to respond.  Hence, 
the Board finds that the veteran has received sufficient 
notice of the information and evidence needed to support his 
claim, and has been afforded ample opportunity to submit such 
information and evidence.  

The Board also finds that the  RO's letters-to particularly 
include the July 2004 letter-satisfy  the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and which evidence, 
if any, will be retrieved by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002) (addressing the duties imposed 
by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
documents, the RO notified the veteran that VA was required 
to make reasonable efforts to obtain medical records, 
employment records, or records from other Federal agencies.  
The veteran was requested to identify, and provide the 
necessary releases for medical records from, any medical 
providers from whom he wanted the RO to obtain and consider 
evidence.  

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that proper VCAA notice should notify a claimant of: (1) 
the evidence that is needed to substantiate the claim(s); (2) 
the evidence, if any, to be obtained by VA; (3) the evidence, 
if any, to be provided by the claimant; and   (4) a request 
by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  The first three 
content of notice requirements clearly have been met in this 
case.  While the RO has not explicitly requested that the 
veteran furnish all pertinent evidence in his possession, the 
Board nonetheless finds that any such omission on the RO's 
part is not outcome determinative in this appeal.  As 
indicated above, the RO's various communications to the 
veteran put the veteran on notice of what was needed to 
substantiate the claim; it would logically follow that if the 
veteran had any pertinent evidence in this regard, he should 
furnish it.  Moreover, given the nature of the claim on 
appeal, the majority of the evidence needed to fairly 
adjudicate the claim has either been in VA's control, or has 
been specifically developed by VA, as explained in more 
detail below.  Such would make the possibility that the 
veteran himself would have pertinent evidence in his 
possession substantially more remote.  

The Board notes, however, Pelegrini also held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the VA Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  
In the case now before the Board, documents strictly meeting 
the VCAA's notice requirements were not provided, nor could 
they have been provided, prior to the 1998 and mid-2000 
rating actions on appeal, inasmuch as the VCAA was not 
enacted until late 2000.  In any event, the Board finds that 
any lack of full, pre-adjudication notice in this case does 
not prejudice the veteran in any way.  

As indicated above, the rating actions, RO letters, SOC, and 
SSOCs issued between 2001 and 2005 have repeatedly explained 
to the veteran what was needed to substantiate his claim.  As 
a result of RO development, the Court Order, and the Board 
remand, extensive medical records, identified below, have 
been associated with the claims file and considered in 
adjudicating the claim on appeal.  The RO most recently 
readjudicated the veteran's claims in January and March 2005 
on the basis of all the evidence of record, as reflected in 
the SSOCs.

Additionally, the Board finds that all necessary development 
has been accomplished.  In May 2002, the veteran and his 
daughter testified at a RO hearing.  The RO, on its own 
initiative as well as pursuant to the Board's remand, has 
made reasonable and appropriate efforts to assist the 
appellant in obtaining evidence necessary to substantiate his 
claim, to include obtaining extensive pertinent VA clinical 
records, an examination of the veteran in October 1998, and 
medical opinions in this case in July 2000 and September 
2002.  The veteran and his attorney have submitted extensive 
private medical records up to 2004.  Significantly, neither 
the veteran nor his attorney has identified, and the record 
does not otherwise indicate, any existing, pertinent evidence 
that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim currently 
under consideration, at this juncture, without directing or 
accomplishing any additional notification and/or development 
action.  

II. Background

The medical evidence of record indicates chronic open-angle 
glaucoma since 1975.  VA outpatient treatment records 
reported corrected visual acuity as 20/15 in the right eye 
and 20/20 in the left eye in August 1991, 20/20 in the right 
eye and 20/25 in the left eye in August 1992, and 20/20 in 
the right eye and 20/40 in the left eye in February 1993.  At 
the February 1993 examination, it was noted that the cups 
were enlarged from the August 1991 examination; however, the 
Humphreys Visual Fields were improved from August 1992.  
Medication was changed from Betagan to Optipranolol.  In 
March 1993, the appellant complained of poor vision in the 
left eye; potential acuity in the left eye was reported as 
20/30.  

Thereafter, a VA examination was scheduled in June 1993, but 
the veteran failed to report for it at his appointed time.  
On rescheduled VA examination in July 1993, there was a 
significant drop in left eye visual acuity.  Right eye 
corrected visual acuity was reported as 20/20, with counted 
fingers at 5 feet for the left eye.  It was reported that 
macular degeneration had progressed to the extent that the 
dilated fundus examination revealed a subretinal hemorrhage 
of the left eye.  A VA ophthalmology examination conducted 
within a week recommended laser treatment of the left eye, 
but the veteran declined the treatment.  He was told to 
monitor his left eye with the Amsler Grid, and his medication 
was changed to Betagan.  The diagnosis was age-related 
macular degeneration.  On follow-up VA examination   10 days 
later, the veteran asked about new eyeglasses, but was 
advised that a lens would not help his left eye vision.  He 
failed to report for VA examinations scheduled in November 
1993 and February 1994.  A VA examination conducted in March 
1994 indicated that the veteran had developed a left eye 
choroidal neovascular membrane due the macular degeneration.  

On private medical evaluation in April 1996, visual acuity 
was 20/200 bilaterally.  The impression was macular 
degeneration and advanced glaucoma.  Additional private 
records indicate that the veteran's eye medication was 
changed from Betagan in April 1996, and that it was changed 
back to Betagan in September.  

On October 1998 VA examination, the veteran's corrected 
visual acuity was 20/150 in the right eye and 20/400 in the 
left eye.  The impression was chronic open-angle glaucoma for 
23 years, with adequate intraocular pressure.  It was noted 
that the veteran's decreased visual acuity was secondary to 
age-related macular degeneration.  The examiner opined that 
there was no sign of loss of vision caused by VA treatment.  

In a December 1999 medical report, F. Armbruster, M.D., 
stated that he had been treating the veteran since July 1996.  
Dr. Armbruster noted that the appellant's visual acuity had 
stayed relatively stable at 20/400 in the right eye, and 
20/200 in the left eye.  The doctor opined that the 
appellant's vision loss was a result of age-related macular 
degeneration, diabetes mellitus, and chronic open-angle 
glaucoma.  He indicated that in 1992 the VA had reported the 
appellant's vision as 20/20, with no mention of the optic 
nerves.  Thereafter, in February 1993, the appellant 
complained of a shadow in his eye;  VA then recorded vision 
in his left eye as 20/20 and 20/40, without mention of the 
optic nerve.  Dr. Armbruster noted that, despite the visual 
change, no further work-up was attempted, and at his follow-
up 5 months later, vision in the veteran's left eye had 
dropped to finger counting at 5 feet.  

Dr. Armbruster opined that the standard of medical care for a 
patient with vision loss was immediate work-up, which the 
veteran did not receive, as a partial consequence of which he 
probably lost vision in his left eye.  The doctor further 
noted that proper evaluation of  the veteran's left eye 
condition was not offered to him until August, 6 months after 
the onset of his problem, at which point he had an 
untreatable condition.  

The doctor noted that the first mention of the condition of 
the veteran's optic nerves occurred in the record which was 
generated by his visit to a VA Hospital, at which point they 
were drawn as being 0.5 to 0.6 cups.  The next evaluation of 
his optic nerve which was contained in the record showed him 
to be 0.8 in both eyes.  Dr. Armbruster felt that this was a 
clear indication, had the record been reviewed, that the 
veteran's glaucoma might well be progressing despite his 
pressures in the low teens.  The doctor noted that no mention 
was made of this change, and no therapy to counteract it was 
undertaken.  On March 1996 examination, although the veteran 
still enjoyed 20/20 acuity in his left eye, his cups were 
described as being larger, and again, no therapy to 
counteract this condition was undertaken.  Dr. Armbruster 
opined that this was a clear indication that appropriate 
preventative care for the veteran's glaucoma was not obtained 
while he was under VA care, and that the responsibility could 
be laid squarely at the door of the VA.

Also of record is a July 2000 medical report by the Chief of 
Ophthalmology at the VA Boston Health Science Center, 
together with a VA optometrist.  After a review of the 
veteran's VA medical records from 1991 to 1998, they noted 
that glaucoma and macular degeneration were progressive, 
often visually-disabling diseases, and opined that the 
veteran's vision loss appeared to be mainly due to age-
related macular degeneration.  However, with glaucoma for 25 
years, the doctors noted that it would be difficult to avoid 
some vision loss regardless of the circumstances, especially 
in light of the standard of care 25 years ago versus today.  
The veteran's cup to disk ratio was noted to have been in the 
0.7 - 0.8 range subjectively as far back as 1991.  Due to 
examiner differences in measuring the cup to disk ratio, 
without photographs to compare, the doctors opined that it 
would be difficult to ascertain whether the standard of care 
was violated in the veteran's case.  They noted that, despite 
numerous visits to VA and non-VA facilities, management of 
the veteran tended to be the same, and that, unfortunately, 
he lost most of his vision in the left eye suddenly, and not 
necessarily predictably, as this was the nature of macular 
degeneration.

A September 2002 VA examiner noted that a review of the 
veteran's medical records from February 1993 to October 1998 
showed that he was legally blind from macular degeneration in 
both eyes, and he opined that the veteran's loss of vision 
was due to the natural progression of macular degeneration.  
The doctor considered the fact that the veteran missed his 
June 1993 VA examination appointment to be significant.  
Although it was impossible to know what the veteran's vision 
and retinal condition were on that date, the doctor felt that 
it was very likely that, if the veteran had been seen, his 
condition would have been found earlier.  Whether earlier 
diagnosis would have prevented his vision loss was unknown.  
The vast majority of patients who suffer vision loss from 
macular degeneration were not treated, because treatment for 
the majority of patients did not help to preserve or restore 
vision.  After carefully reviewing the claims file and the 
medical literature, the doctor opined that no evidence 
existed to support the claim that any part of the veteran's 
vision loss was caused by lack of proper or timely treatment 
by VA care providers, and that the loss of vision was not 
caused by negligence, lack of proper skill, error in 
judgment, or any other instance of fault of the part of the 
VA in furnishing medical care.



III.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by the VA, and the proximate cause of the 
disability was    (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  As applied to medical or 
surgical treatment, the physical condition prior to the 
disease or injury will be the condition that the specific 
medical or surgical treatment was designed to relieve.  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
the VA compares his condition immediately before the 
beginning of the hospital care, medical or surgical 
treatment, or examination upon which the claim is based to 
his condition after such care, treatment, or examination.  
The VA considers each involved body part separately.  
38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless the VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and (i) the VA failed to exercise the degree of 
care that would be expected of a reasonable health care 
provider; or (ii) the VA furnished the hospital care, medical 
or surgical treatment, or examination without the veteran's 
or, in appropriate cases, his representative's informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
the VA will consider whether the risk of that event was the 
type of risk that a reasonable health care provider would 
have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that he lost his vision 
due to the VA's 1993 change of his eye medication 
prescription.  He also asserts that he experienced an 
unnecessary loss of vision due to delays in VA treatment for 
his vision disorder.  

Based on a review of the evidence of the record, to include 
the medical experts' opinions, in light of the governing 
legal authority, the Board must conclude that the weight of 
the competent an persuasive medical evidence establishes 
that, compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151 for loss of vision due to VA medical 
treatment in 1993, is not warranted.  

Although Dr. Armbruster indicated that the lack of timely and 
appropriate treatment for the veteran's eye disorders 
probably resulted in lost vision in the left eye, the Board 
finds that that opinion is outweighed by more persuasive, 
contrary evidence.  The veteran was furnished a follow-up 
examination to the February 1993 VA examination in March 
1993, and he failed to report for a June 1993 examination as 
scheduled.  When the veteran was examined in July 1993 and it 
was found that his visual acuity had significantly decreased, 
an extensive VA examination was conducted within the week.  
Significantly, medical opinions from a VA Chief of 
Ophthalmology and two VA optometrists indicate that there is 
no evidence that the veteran's loss of vision was due to the 
VA treatment he received.  The Board finds that the more 
definitive VA opinions of record, based upon consideration of 
the veteran's documented medical history and assertions, 
constitute the most probative evidence of record on the 
question of a medical relationship between VA medical 
treatment and the veteran's loss of vision.  See Hayes v. 
Brown, 5 Vet. App. 60, 69-70 (1993) (it is the responsibility 
of the Board to assess the credibility and weight to be given 
the evidence) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).

In additional to the aforementioned medical evidence, the 
Board has considered the veteran's assertions advanced in 
connection with this appeal.  However, as layman without the 
appropriate medical training and expertise, he is not 
competent to render a probative opinion on a medical matter.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a layman is 
generally not capable of opining on matters requiring medical 
knowledge).  The Board also points out that it cannot 
exercise its own independent judgment on medical matters.  
See Colvin v. Derwinski, 1 Vet. App. 171, 173 (1991).  

As the probative (persuasive) medical evidence of record 
militates against the claim, compensation benefits, pursuant 
to the provisions of 38 U.S.C.A. § 1151 for loss of vision 
based on VA medical treatment in 1993 must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 55-57 (1990).


ORDER

Compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, for loss of vision due to VA medical 
treatment in 1993 is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


